Order entered March 14, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00004-CV

                                  BOBBIE THOMAS, Appellant

                                                V.

                         UNITED MORTGAGE TRUST, ET AL., Appellees

                          On Appeal from the 191st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-13-02637

                                             ORDER
       We DENY as moot appellant’s January 31, 2014 motion for an extension of time to file

the reporter’s record.


                                                       /s/   MICHAEL J. O’NEILL
                                                             JUSTICE